Filed 11/18/14




                            CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FOURTH APPELLATE DISTRICT

                                     DIVISION THREE


ALLYSON HELGESTAD,

    Plaintiff and Respondent,                        G048888

        v.                                           (Super. Ct. No. 09P001418)

GEORGE VARGAS,                                       OPINION

    Defendant and Appellant.



                 Appeal from an order of the Superior Court of Orange County, Paula J.
Coleman, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Reversed and
remanded.
                 Law Offices of Milo F. DeArmey and Matthew S. DeArmey for Defendant
and Appellant.
                 No appearance for Plaintiff and Respondent.
                                 *            *            *
                                   I. INTRODUCTION
              Family law is not getting any easier. Consider this scenario: A couple live
together and have two children. They do not marry. Then they separate. The couple
agree to a paternity action judgment which establishes the father’s paternity, his right to
visitation, and fixes a monthly monetary child support payment to be made to the mother
who will have primary physical custody of the children. Later the couple attempt a
reconciliation; the father moves into the residence of the children and the mother. After
about nine months, the reconciliation fails, and the father moves out. Issue: Can the
father obtain any credit for actual, in-the-home child support he afforded the children
during the nine months he lived with them and the mother?
              The question is one of first impression in California. (See Wright, Right to
Credit on Child Support Arrearages for Time Parties Resided Together After Separation
or Divorce (2002) 104 A.L.R.5th 605, 610-612 [absence of California cases] (hereinafter
“ALR Annot., Credit for Time Resided”.) Had the original order been made in a marital
– as distinct from paternity – action, and had the couple simply switched custody so that
the children went to live with the father instead of attempting reconciliation, there seems
to be no question that a line of California cases beginning with Jackson v. Jackson (1975)
51 Cal.App.3d 363 would allow such credit. In fact, family law has developed a
shorthand term for credits. They’re called “Jackson credits,” after the first case to allow
for them. But whether the same rules obtain in a paternity action as in a dissolution
action has not previously been addressed.
              The trial court concluded the father here, appellant George Vargas, was not
eligible for any such Jackson credits, because this case did not fit the Jackson pattern of a
child support order which originated in a divorce proceeding, and also because there
wasn’t a total reversal of custody, but rather a period of cohabitation – shared custody –
in the context of an attempted reconciliation. We reverse because we believe the same


                                              2
equitable considerations that apply to support orders arising out of marital cases should
also apply to support orders arising out of paternity cases. We see no reason to
differentiate total changes of custody from periods of living together in the same
household; actual support is actual support.
                                        II. FACTS
              The Orange County Superior Court no longer is able to provide court
reporters without charge, forcing these parties of limited means to resort to an “agreed”
statement – rather than a reporter’s transcript – to have meaningful access to appellate
review. “The record on appeal may consist wholly or partly of an agreed statement.”
(Cal. Rules of Court, rule 8.134(a)(1).) Fortunately the parties were able to agree on one,
probably because the essential facts are simple: Allyson and George lived together from
2005 to October 2009. During that period they had two children. Allyson and George
separated in October 2009. The next month Allyson filed this paternity action
(09P001418). In May 2010, the parties agreed to a judgment under which George would
pay a certain amount in child support commencing June 1, 2010, and George would be
entitled to specified visitation. The judgment was signed by a court commissioner on
May 25, 2010, and filed that day.
              But sometime between December 2010 and January 2011, George moved
back in with Allyson and the children in her residence. During this time he paid “rent” to
Allyson’s father, who owned the building (she had not been paying any rent previously).
George, Allyson and the children all lived together in a family relationship from at least
January 2011 until mid-August 2011. George then moved out again. George asked the
court for a determination of his arrearages in May 2012. The order on that motion was
made in July 2013 and included a determination George was ineligible for any credit for
the period of eight or nine months of attempted reconciliation spanning the first two
thirds of 2011. George has timely appealed from that order.



                                               3
                                            III. DISCUSSION
                 In denying George credit for any actual child support he might have
provided for the couple’s two children during the period of reconciliation and living
together as a family in 2011, the trial court proffered four reasons. Three of those reasons
apply categorically in such a way as to preclude even the possibility of credit for a payor
parent who had moved back in with the children. The three categorical reasons were: (1)
George was not entitled to “Jackson credits” because the Jackson line of cases all
involved total switch-overs of custody where the previously noncustodial parent became
the sole custodial parent.1 (2) George should have brought a formal Order to Show
Cause (OSC) based on changed circumstances when he moved back in with Allyson and
the children. And (3) as a matter of statute (Fam. Code, § 36022), the only relief allowed
for support during reconciliation is when the support order is pendente lite, and this was
not. The trial court also gave one factually-based reason: (4) George had to have a roof
over his own head anyway, so the fact he moved in with Allyson and the children and
paid rent to her father merited no credit.
                 We address each of these considerations below. But before those reasons
can be addressed adequately, a canvass of the relevant case law is required. No less than
three distinct lines of California case law shed light on the problem of whether Jackson
credits may be available in paternity cases involving reconciliations. There is also a
small body of out-of-state litigation bearing on the issue. (See ALR Annot., Credit for
Time Resided, supra, 104 A.L.R. 5th 605.) While none of these are determinative, they
inform our decision.




        1        The “Jackson line” consists of: Jackson, supra, 51 Cal.App.3d 363, In re Marriage of Matthews
(1980) 101 Cal.App.3d 811, In re Marriage of Okum (1987) 195 Cal.App.3d 176, and Trainotti, supra, 212
Cal.App.3d 1072.
        2        All undesignated statutory references in this opinion are to the Family Code.


                                                       4
A. The Jackson Equitable Credit Line
                 We begin with Jackson itself. Jackson addressed the basic pattern: A
married couple divorced, and custody of their teenage daughter was awarded to the
mother. Then, seven months later, the mother agreed to let the daughter live with her
father. When, roughly two years after the change, the father sought to formally modify
the decree to eliminate the support payments, the mother “retaliated” by trying to execute
on the father’s assets based on support arrearages accumulated during the period the
daughter had been living with him. The trial court refused to quash the writ of execution
obtained by the mother, ruling the father’s modification effort was an attempt to
retroactively modify child support. The appellate court reversed. (See Jackson, supra,
51 Cal.App.3d 363, 365-366.) The Jackson court reasoned that all child support orders
are an exercise of the trial court’s “equitable power and are designed to compel
satisfaction of the child support obligation which exists apart from the marriage status.”
(Id. at pp. 366-367.) After first briefly referencing a series of five previous opinions3 that
had indicated trial courts have the “equitable” power to deny enforcement of a support
order when equity requires it (see id. at pp. 367-368 [the word “equitable” appears in the
Jackson court’s treatment of each of the five cases]) the court arrived at the essence of the
case: It was undisputed that the father had “provided a home and support” for the
daughter after she had commenced living with him, and in doing so had expended
amounts in “excess” of the formal order, so the trial court did, indeed, have the discretion
to either quash the writ entirely, or permit only partial enforcement of it. (Id. at p. 368.)




        3         The five cases, excerpts from which Jackson relied on, were: Spivey v. Furtado (1966) 242
Cal.App.2d 259; Parker v. Parker (1928) 203 Cal. 787; Lohman v. Lohman (1946) 29 Cal.2d 144; Wilkins v. Wilkins
(1950) 95 Cal.App.2d 605 and Messenger v. Messenger (1956) 46 Cal.2d 619. Four are still 100 percent good law.
Parker was later disapproved over what it had to say about a statute that limits relief to what is requested in the
pleadings. (See In re Marriage of Lippel (1990) 51 Cal.3d 1160, 1168.)


                                                        5
                  Next came In re Marriage of Matthews, supra, 101 Cal.App.3d 811, a case
which briefly dealt with the issue of a father who provided a home for his children during
summer vacation. The trial court reduced the normal child support payments by 50
percent during those months. (Id. at p. 819.) Without extended analysis, or any reference
to the Jackson opinion, the Matthews court simply concluded “it is equitable to reduce or
terminate child support payments for those full months in which the children reside with
the non-custodial parent.” (Ibid.)
                  In re Marriage of Okum, supra, 195 Cal.App.3d 176 was, like Jackson,
another writ-of-execution-motion-to-quash case based on the payor parent’s having “de
facto sole physical custody” of two children, a boy and a girl. (See id. at p. 180.) This
time, however, since Jackson had been on the books for 12 years, the trial court quashed
the writ of execution as to the arrearage based on the girl’s support. (There was a factual
issue as to whether the boy also lived with the father.) Explicitly relying on Jackson, the
Okum court observed that the trial court’s order vis-à-vis the girl was correct: The father
was entitled to “equitable” relief as to her. (Id. at p. 182.) As to the boy, the father lost.
The court noted the mother kept a bedroom in her own home for him when he stayed
with her, she paid for much of his support when he was in her care, and, overall, the
mother “substantially complied with the custody agreement and therefore, [the father]
was obligated to pay support.” (Id. at pp. 182-183.)4
                  The most recent case in the Jackson line is In re Marriage of Trainotti,
supra, 212 Cal.App.3d 1072. Like Okum, this case was essentially a replay of Jackson,
but the opinion provided more doctrinal development. Three years after a child support


          4        A minor subtheme in both Jackson and Okum was the mother’s own conduct in the arrangements
for which the father would later seek credit. (See Jackson, supra, 51 Cal.App.3d at p. 368 [mentions of both
“consent” of mother and mother’s “acquiesce[ence]” to change of custody of daughter]; Okum, supra, 195
Cal.App.3d at p. 182 [reference to mother’s compliance with basic custody arrangement].) We think these
references are best treated as mere local color and rhetorical buttressing for the results reached by the court. As we
stress below, the child support obligation exists independent of the conduct of the payee parent.


                                                           6
judgment the minor child began living with his (previously) noncustodial father; the
father provided a home but made no more support payments, and about three years after
the change of residence the father sought a formal modification of the initial custody and
support arrangements. As in Jackson, the mother responded by bringing enforcement
proceedings based on support arrearages which included the period when the father was
the de facto custodial parent. The trial court, just as in the original Jackson case,
reasoned from the absence of a modification of the initial support order, and so allowed
the father no credit. (Id. at p. 1074.) And, just as in Jackson, the appellate court
reversed.
                  In Trainotti, however, the court expanded on the statutory foundation
underpinning its reversal of the trial court. Trainotti first took issue with the trial court
having equated giving a payor parent credit for actual support provided to a child during
a period when the child is living with that parent with an improper attempt at retroactive
modification of support. (See Trainotti, supra, 212 Cal.App.3d at p. 1074, quoting
former Civ. Code, § 4700, subd. (a)(1).)5 The Trainotti court then segued to the now 14-
year old Jackson opinion, with a quote from one of Jackson’s “‘equitable power’”
passages (see Trainotti, supra, 212 Cal.App.3d at pp. 1074-1075, quoting Jackson, supra,
51 Cal.App.3d at p. 368). Noting that the only difference between Jackson and the case
at hand was that Jackson involved a writ of execution while the case at hand involved a
modification proceeding, the Trainotti court reasoned the trial court’s power “to enforce”

         5         At the time Trainotti was decided in 1989, the prohibition on retroactive modification was found
in former Civil Code section 4700. Trainotti said the trial court had taken a too “restrictive” approach to the statute.
(Trainotti, supra, 212 Cal.App.3d at p. 1074.) Former Civil Code section 4700 provided that “Any order for child
support may be modified or revoked as the court may deem necessary, except as to any amount that may have
accrued prior to the date of the filing of the notice of motion or order to show cause to modify or revoke.”
                   Now, the prohibition on retroactive modification of child support is found in two statutory
provisions. Section 3603 applies to pendente lite orders, and provides such orders may be modified at any time
“except as to an amount that accrued before the date of the filing of the notice of motion or order to show cause to
modify or terminate.” Section 3651 applies to permanent orders. Subdivision (c)(1) of section 3651 says: “Except
as provided in paragraph (2) and subdivision (b), a support order may not be modified or terminated as to an amount
that accrued before the date of the filing of the notice of motion or order to show cause to modify or terminate.”
(Paragraph (2) involves National Guard service and subdivision (b) involves supplemental petitions involving
children born to the parties prior to the marriage, and so are not relevant here.)


                                                           7
an original support order was implicated. Accordingly, Trainotti invoked the language in
former Civil Code section 4380 giving a trial court “discretion” to enforce support orders
as it from time to time deems necessary.6
B. The Gregory-McCann Death-of-the-Payor Parent Cases
                  There is another line of cases that bears on this issue. Two published
opinions, In re Marriage of Gregory (1991) 230 Cal.App.3d 112 and In re Marriage of
McCann (1994) 27 Cal.App.4th 102 stand for the proposition that a child support order is
not automatically expunged upon the death of the payee parent. An explanation of this
application is in order. Gregory involved a true deadbeat dad. There was a permanent
child support order made in 1977, the noncustodial father paid almost nothing on it, the
children were on welfare during that time, and then in 1981 the custodial mother died.
The children went to live with the mother’s parents, still received welfare, and in 1988
the county went after the father for arrearages. (Gregory, supra, 230 Cal.App.3d at p.
114.) The trial court determined the original support order terminated as a matter of law
when the custodial parent died. The Gregory opinion reversed on the theory that the
payor parent had to “look for assistance from the courts in order to modify or terminate a
support order” and held the order survived the custodial parent’s death. (Id. at p. 116.)
                  McCann followed three years later. McCann is easy to misread. If you
don’t look closely at the court’s statement of facts, you might think that after the payee
parent’s death the payor father took his daughters into his own home. He didn’t. Ever.
The discussion section of the opinion recites that “The trial court found that upon Leslie
McCann’s death, Frank assumed custody of his daughters” (McCann, supra, 27
Cal.App.4th at p. 106), but when one reads the entire opinion it is clear that in McCann
“custody” did not mean actual physical custody. The opinion’s statement of facts reveals

          6        Section 290 now provides: “A judgment or order made or entered pursuant to this code may be
enforced by the court by execution, the appointment of a receiver, or contempt, or by any other order as the court in
its discretion determines from time to time to be necessary.” The discretion language from former Civil Code
section 4380 on which Trainotti relied is now found in current Family Code section 290.


                                                          8
that the payee-mother died about two years after a permanent child support order was
made, at which point the couple’s two daughters lived with their maternal grandmother
(they were already there because of the mother’s last illness). During this time the payor-
father made his regular support payments, first to the mother, and then, after her death, to
the grandmother. However, he cut his payment in half for an eight-month period during
which one of the daughters lived outside the home of the grandmother. (McCann, supra,
27 Cal.App.4th at pp. 104-105.) The reduction resulted in an arrearage which the district
attorney’s support division tried to collect, but the trial court determined the payor-father
had “assumed custody” and therefore the original order terminated. On appeal, the
McCann court reasoned the payor-father could not “unilaterally terminate” the order; that
had to be done by “an impartial third party,” i.e., a court. (Id. at p. 107.)
              Since the payor-father clearly never really had physical custody of either
daughter, the McCann opinion had no occasion to consider any request for credit, and, in
fact, it is pretty obvious from the facts that the father never provided the sort of in-the-
home support which precipitated the Jackson cases. While the McCann court cited
Jackson, it was only for the negative implication that “assumption of custody does not
automatically terminate a support order.” (McCann, supra, 27 Cal.App.4th at p. 107.)
              But it is critical to understanding the application of McCann to realize that
the father-payor never really assumed physical custody in any way. As this court has
observed, “While custody can have a specialized meaning under the Family Law Act
[citation omitted] it is not the ordinary meaning of the word. The ordinary meaning of
‘custody’ in the context of a child of divorced parents is physical custody – the parent
with whom the child actually lives.” (Inter Valley Health Plan v. Blue Cross/Blue Shield
(1993) 16 Cal.App.4th 60, 69.) And clearly neither McCann nor Gregory involved the
payor parent living with the children or providing in-kind support because they shared the
same household that is the ordinary meaning of custody under Inter Valley. And so, by
the same token, neither case had occasion to confront the equities of enforcing an order

                                               9
against a parent who had discharged, fully or partially, a child support obligation by
providing support in the home in which the children lived. That said, both cases do stand
for the proposition of the continuing formal existence of a child support order if the payor
parent does not take steps to formally modify or terminate it.
C. The Davis and Wilson-Bodine Reconciliation Cases
                 And finally there are the reconciliation cases. As early as 1968, our
Supreme Court had occasion, in Davis v. Davis (1968) 68 Cal.2d 290, to consider the
effect of a marital reconciliation – reconciliation to the point of an actual remarriage to
each other – on an existing child support order. The essential sequence in Davis was:
marriage, divorce, child support order, then remarriage, second divorce. In the context of
the second divorce action the payee-mother sought payments for a 36-month period from
the time of the remarriage to the second support order via a writ of execution based on
the first support order. (Id. at pp. 290-291.) But the trial court ruled the remarriage
terminated the first support order and our Supreme Court agreed. It reasoned that the
termination of the order on remarriage was “consistent with the objective of
reestablishment of the family for the benefit of both the children and the parties.” (Id. at
p. 293.)
                 Forty-four years after Davis, this court, in In re Marriage of Wilson &
Bodine (2012) 207 Cal.App.4th 768, had occasion to apply Davis in a setting where the
first support order was not the product of a marital dissolution action, but a paternity
action. A couple had a child born in 2001, the mother obtained a child support order in a
paternity action in 2002, another child was born to them in 2003, they actually married in
2005, but they separated again in 2008. The mother initiated a dissolution action in 2008,
but by 2010, the local department of child support services was asserting a very large
arrearage based on the original 2002 paternity support order.7 That arrearage included

         7         Attorneys who once wondered what good it would do them to learn to diagram sentences may find
those skills useful in understanding this line of cases.


                                                      10
the time during which the couple were married to each other and living together. (Id. at
pp. 770-771.) The trial court determined not to follow Davis because the original order
was not the product of a marriage but a paternity action, so the order continued even after
the actual marriage of the parents. (Id at p. 773.) This court, however, reversed. We
concluded Davis did apply, and relied on a well-reasoned decision from the North Dakota
Supreme Court, Schaff v. Schaff (N.D. 1989) 446 N.W.2d 28, 32, which had concluded
“no distinction should be drawn between the effect marriage has on a paternity decree
versus a divorce decree of child support.” (Wilson & Bodine, supra, 207 Cal.App.4th at
p. 775, summarizing, but not quoting, Schaff.) The Schaff court had pointed out that the
marriage of parents of a child born out of wedlock necessarily nullifies the separate
rights and responsibilities toward the child ascertained in a paternity action and replaces
those separate rights with joint rights and responsibilities. (Wilson & Bodine, supra, at
pp. 776-777.) The Wilson & Bodine court added that even though the marriage had
terminated the earlier paternity support order, on remand the trial court still had to
evaluate whether the payor-father actually satisfied his parental obligation in the period
after the 2008 separation. (Id. at p. 777.) That certainly supports our analysis here.
D. Out-of-State Cases
              While the issue before us is a new one in California, it has come to the
attention of more than two score state courts around the country, as reflected in an
annotation in the American Law Reports. (See ALR Annot., Credit for Time Resided
supra, Annotation, 104 A.L.R.5th 605.) If there is one general conclusion to be distilled
from the ALR annotation, it is that the majority of out-of-state cases that have dealt with
the question of credit for child support during periods of reconciliation have allowed it on




                                             11
the basis of one rationale or another, even when those courts otherwise recognize a state
rule against retroactive modification of child support. (See id. at pp. 614-615.)8
                  However, identifying the strands of rationales offered in these pro-credit
cases is not always easy. We conclude the pro-credit cases may be sorted into one of
three theories: (1) general equity or trial court discretion; (2) some sort of voiding,
nullification or suspension of the legal effectiveness of the prior decree that took place
upon cohabitation, or (3) equitable estoppel based on the payor parent’s having in some
way reasonably relied on the payee parent’s representations or conduct.
                  General equity cases include Child Support Enforcement Admin. v. Shehan
(2002) 148 Md.App. 550, 561-562 [father allowed on remand to show he discharged his
support obligation during the period of cohabition, and was thus eligible for “support
credits”] and Dalton v. Dalton (2000) 207 W.Va. 551, 559 [“Any monetary contribution
made by the obligor former spouse to the obligee former spouse for the support of the
obligee former spouse and/or the parties’ child(ren) constitutes a credit toward the
fulfillment of the obligor former spouse’s court-ordered support obligations.”].)
                  The cases that take the view cohabitation somehow voids or suspends the
ongoing support order take a different tack. In substance, they say that cohabitation has
the legal effect of depriving an ongoing child support order of legal force during such a


          8        From the summary of the annotation: “Many courts, in considering claims for child support
arrearages, have stated the rule that past due installments of child support cannot be retroactively cancelled or
modified (§ 3[a]). Many of these same courts go on, however, to allow credit against child support arrearages,
either for time the parties spent living together after the entrance of a child support decree, or for the value of some
or all of the expenses of the household paid by the noncustodial parent while the parties so cohabitated, expressing
the view that credit may be allowed against arrearages, despite the rule against retroactive cancellation or
modification (§ 3[b]). A few courts have based such an award of credit on a theory of estoppel, holding that the
custodial parent was estopped from collecting substantial amounts of past due child support as a result of having led
the obligor spouse to believe that no child support would be sought for the time the parties lived together as a family
(§ 3[c]). [¶] By contrast, many courts have considered claims for child support arrearages for time the parties
cohabited without mentioning a rule prohibiting retroactive modification of child support decrees. These courts
have generally held that trial courts have the discretion to allow credit against child support arrearages for time the
parties lived together (§ 4[a]), particularly where the parties have specifically agreed to modify the noncustodial
parent’s child support obligation (§ 4[b]). Some courts, while not specifically stating that courts have the discretion
to allow credit against child support arrearages, have by their holdings necessarily implied such a rule (§ 4[c]).”
(Italics added.)


                                                          12
period. A good example of this group is Thomas v. Thomas (Okla.Civ.App. 1976) 565
P.2d 722, 723-724, which noted that while there was no “ceremonial remarriage,” the
couple’s cohabitation after divorce constituted a “common law marriage,” which had the
effect of nullifying the previous support decree from the divorce action.9
                  The estoppel cases find their bases in the inconsistency of the payee parent,
in effect, accepting support from the payor parent in the context of maintaining a
household and then turning around and seeking the same support by way of enforcing a
formal order to pay money. As good an example of the estoppel rationale as we have
found is Ramsey v. Ramsey (1993) 43 Ark.App. 91. After first reciting the general rule
that a child support payment is a vested debt due the payee parent (id. at p. 95), the
Ramsey court nevertheless affirmed a decision excusing past due child support based on
equitable estoppel, emphasizing classic estoppel doctrines such as reasonable reliance
and being misled to one’s detriment (id. at pp. 97-98).
                  These pro-credit cases are relatively easy to dissect and classify. The “anti-
credit” cases, however, present harder problems of legal taxonomy. Finding a “pure”
anti-credit case – one where, like the trial court here, the court categorically precluded
even the possibility of credit for the period of cohabitation – turns out to be quite
difficult. Any number of cases that didn’t allow credit, for example, explicitly
recognized the possibility of credit, but concluded the payor parent had failed factually in
the attempt to show actual support was provided to the children during the period of




         9        Another example is Dooley v. Dooley (La.App. 1983) 443 So.2d 630, 631-632 [“We hold that
custody in one spouse, the right to which depends upon a separation of the spouses, either de facto . . . or de jure . . .
cannot exist when the parents have become reconciled and there is no longer separation either de facto or de jure.”]
                  Jackson v. Jackson (1972) 14 N.C.App. 71, 74, can be also included in the voiding-nullifcation-
suspension group based on its observation that “If, after the order of 2 January 1969, there was a reconciliation and
the wife and two children resumed the family group and lived together with the defendant-husband, the necessity for
the support payments for the two children ceased.”


                                                           13
cohabitation.10 But we have found only two that appear to have categorically ruled out
any possibility of credit. Both arrived at the same conclusion: A child support order
creates a vested debt to the payee parent, and any equitable credit is the substantive
equivalent of an improper retroactive modification of child support.
                  The two cases are Houser v. Houser (S.D. 1995) 535 N.W.2d 882 and
Cummings v. Cummings (La.App. 1985) 469 So.2d 17. In Houser, the trial court had
actually allowed credit (it called it an abatement) on an estoppel theory because there was
evidence the payee mother had “agreed” that any of the payor father’s child support
obligations “would be off-set by” his “expenditures on behalf of the children, especially
transportation costs during visitations.” (Id. at p. 883.) The state high court reversed, flat
out saying the trial court had no “authority to modify the child support provisions of the
parties’ divorce decree by eliminating father’s past due support obligations through
recognition of his request for a set-off.” (Id. at pp. 883, 886.)
                  Cummings likewise was a reversal of a judgment not affording the payee
mother arrearages in the wake of a reconciliation. The court simply asserted that the
arrearages were property rights vested in the mother, and therefore equity could not vary
them. (Cummings, supra, 469 So.2d at p. 18 [“To the extent the trial court may have
been acting equitably in reducing the amount of arrearages, we note equity will not


          10        See Childers v. Childers (1977) 50 Ill.App.3d 177, 178 [“The trial court believed the petitioner,
and we cannot conclude that the trial court erred in so doing.”]; Ross v. Ross (Utah 1979) 592 P.2d 600, 604 [“It is
clear, therefore, that plaintiff did not even support himself during this reconciliation period, and he should not
receive credit for support not in fact made.”]; Scully v. Scully (1983) 213 Neb. 857, 861-862 [rejecting father’s
estoppel theory on the factual basis he actually hadn’t proved enough to show estoppel on the part of the payee
mother]; Moore v. Casey (Ala.Civ.App. 1983) 439 So.2d 164, 166 [rejecting, based on substantial evidence, the
idea that the payor father had entered into a common law marriage during several of the couple’s sporadic
reconciliations]. The most exotic example we have found of the cases that recognized a possibility of credit but
rejected it in the case at hand is Davis v. Davis (1996) 220 Ga.App. 745. The Davis court recognized the possibility
of equitable credit, but rejected it for the procedural reason that a garnishment proceeding, in that court’s view, did
not constitute an equitable proceeding. (See id. at p. 746 [“Although our Supreme Court has held that under unusual
and exceptional circumstances equity considerations may dictate that the child support payor be given credit for
expenditures made on the child’s behalf, those cases would not apply here because the state court lacks equity
jurisdiction.”].) For what it’s worth, the Georgia court Davis rationale directly conflicts with our own Jackson line
(particularly the five earlier cases Jackson relied on), which considered the enforcement of all child support orders
to be inherently matters of equity.


                                                         14
nullify or reduce accumulated child support because child support is a vested property
right until the judgment is altered or amended by a subsequent judgment or is terminated
by operation of law.”].)
E. Application
              Struggling through this thicket is largely a matter of process of elimination.
We first dispense with two of the three pro-credit rationales as inconsistent with
established California doctrine. The void-null-suspension theory is inconsistent with
Gregory-McCann. If a support order survives the death of the payee spouse, it should
certainly survive a period of cohabitation. (Accord, In re Marriage of Tavares (2007)
151 Cal.App.4th 620, 625 [support order survived mother’s concealment of the
children].) Moreover, the underpinning of the void-null-suspension theory is a one-for-
one equivalency of cohabitation with marriage. That might work in a state that
recognizes “common law” marriages (as shown in Oklahoma’s Thomas case), but
California does not. (See Norman v. Norman (1898) 121 Cal. 620, 627-629.)
              We may also dispense with the estoppel theory. As both Trainotti and
Jackson note, a parent’s child support obligation runs to the child, not the payee parent.
(See Trainotti, supra, 212 Cal.App.3d at p. 1075; Jackson, supra, 51 Cal.App.3d at pp.
366-376; see also Williams v. Williams (1970) 8 Cal.App.3d 636, 640, quoting Estate of
Goulart (1963) 218 Cal.App.2d 260, 263 [“If it be considered a debt it is, in essence, a
debt owing to the child since a father’s duty to support his minor children is a continuing
obligation ‘during the minority of the children of the marriage.’”].) An estoppel rationale
– at least to the degree it would actually excuse an existing support obligation spelled out
in an ongoing order based on the conduct of the payee parent independent of the actual
support provided the children – would have the effect of subordinating the children’s
interest to the representations or conduct of that payee parent.




                                             15
              Nor do we accept the main idea behind the categorical no-credit cases: that
allowing credit effects an improper retroactive modification of support. The essential
underpinning of this idea is that child support is a vested debt owed to the payee parent
and accumulates automatically with time, independent of whether a parent discharges the
duty of child support that exists anyway. But, like the estoppel cases, that analysis
focuses on the payee parent and not the children who are the recipients of support. The
main point of the Gregory and McCann cases is that the duty continues independent of
the death of the payee parent because the focus should be on the actual support provided,
not the mechanics of the order. (See also Tavares, supra, 151 Cal.App.4th at p. 625.)
              Moreover, mechanical application of the no-retroactive-modification rule
seems to us inconsistent with the entire Jackson line. “The trial court may determine that
nothing is owed for child support amounts that accrued during the period the supported
child was living with the obligor parent. This does not effect an improper ‘retroactive
modification’ because the arrearages are deemed satisfied by the obligor’s direct
provision for the child’s needs during the applicable period of time.” (See Hogoboom et
al., Cal. Practice Guide: Family Law (The Rutter Group 2014) ¶ 17.81.1, pp. 17-32.2 to
17.32.3.) In none of the cases of the Jackson line did the payor parent race to court
immediately upon obtaining physical custody in order to formalize the new arrangements.
But it made no difference. Each one of those payor parents was able to obtain a
modification of the arrearage that was technically building up every month the payor
parent did not send money to the payee parent.
              And finally, we would point out that to apply the rule against retroactive
modification to a case where a payor parent seeks credit for support actually provided is a
misapplication of the obvious purpose of the rule against retroactive modification. The
rule itself is predicated on the assumption of the physical separation of the parents with
one parent not living in the same household as the children. In that context the rule


                                             16
serves the salubrious purpose of protecting the expectations of both the payor and payee
parent – each knows with certainty the money coming in and going out of its respective
household. Ironically though, to apply the rule to a case where the payor parent lives
with the child and helps maintain the household in which the child lives is to actually
subvert expectations. It creates a post-hoc “gotcha” making the payor parent pay twice
for the same support.
                  That leaves us with only one approach that seems to make sense. We
conclude the equity approach – allowing credit for support actually given during a period
of cohabitation – is the one that best accords with existing California case law and the
statutory scheme. First, in terms of existing case law, trying to distinguish the Jackson
line by saying those cases involved a total switch of custody while the case here only
involves shared physical custody is simply inaccurate. And in either situation the
ostensible payor parent is in a position to provide in-the-home support, as distinct from
merely writing a check every month. In fact, one of the out-of-state pro-credit cases
directly confronted the 100-percent-versus-50-percent issue, and implied – in our view
correctly – that the main difference in the two scenarios is merely that it is more obvious
to the trial court that the payor parent is providing actual support in the total switch
situation. (See Haygood v. Haygood (Ala.Civ.App. 1991) 581 So.2d 870, 871.)11
                  As Wilson & Bodine clearly stated, a parent’s child support obligation (see
§ 3900) exists independent of marital status. In that regard we would note one point that
seems to have been otherwise neglected in the cases: It is the public policy of this state to
assure minor children frequent and continuing contact with both parents after separation.



          11       Said the court on that page: “Although there have been several cases where this court has allowed
credits for periods in which a father has supported the children, such instances have typically involved situations
where the children have moved out of the mother’s house and lived solely with the father. [Citations.] While we do
not find the principle of law enunciated in these cases to be inapplicable in circumstances similar to those in the case
at bar, we would note that, when the children live solely with the father, it is more readily apparent to the trial court
when the father has provided the primary support.” (Italics added.)


                                                          17
(See § 3020, subd. (b).12) Not giving credit has the effect of discouraging attempts at
reconciliations in which the living arrangements reunite the payor parent with the
children. Taken to its logical conclusion, it means that a payor parent would be forced to
bring an expensive legal proceeding as the entry fee to any attempt at reconciliation. And
there is also the prospect that the payee parent will misconstrue the nature of the
proceeding, which would have to occur at the very moment the parents were
contemplating reconciliation. People generally don’t like getting served with legal
papers, particularly from someone with whom they are contemplating living under the
same roof. In relationships that are psychologically fragile to begin with, forcing one
side to run to court to effectuate a reconciliation is a rule that thwarts attempts of parents
to reunite and provide children a single household.
                  This addresses two of the trial court’s three rationales for categorically
denying George eligibility for credit – the idea the Jackson line is confined to 100 percent
switch-overs of custody and the idea George should have brought a formal OSC
immediately upon moving back in with the children.
                  The third rationale articulated by the trial court was strictly statutory:
section 3602, which addresses the topic of pendente lite reconciliations. The trial court
thought section 3602 occupies the entire field on the topic of reconciliations and support
orders. It felt there is no possibility of credit if the order or the reconciliation do not
qualify as pendente lite.
                  But that is not what section 3602 says. The text of section 3602 is short:
“Unless the order specifies otherwise, an order made pursuant to this chapter [which is
solely concerned with pendente lite spousal or child support] is not enforceable during


          12       Which provides: “The Legislature finds and declares that it is the public policy of this state to
assure that children have frequent and continuing contact with both parents after the parents have separated or
dissolved their marriage, or ended their relationship, and to encourage parents to share the rights and responsibilities
of child rearing in order to effect this policy, except where the contact would not be in the best interest of the child,
as provided in Section 3011.”


                                                           18
any period in which the parties have reconciled and are living together.” The key words
are “not enforceable during any period.” (Italics added.) The purpose of section 3602 is
to foster reconciliation, a purpose which would be undercut by allowing enforcement
proceedings during an attempted reconciliation. But there is no evident purpose to
precluding equitable credit for actual support provided. Consider, for example, that the
arrearages accumulated “during” a period of reconciliation and living together would
still, a la Gregory and McCann – and by implication from the language of the statute – be
“enforceable” if the reconciliation failed. Equitable credit merely allows a support order
(including a pendente lite one) to be fulfilled by means other than a check written from
payor parent to payee parent. Not to give credit would actually run counter to the
purpose of the statute of fostering reconciliation, by creating a distinct disincentive on the
payor’s part to live together with the children and payee parent and provide in-the-home
support during such a period.
              We therefore conclude the trial court erred in ruling George was
categorically ineligible for “Jackson credits.” The case must be remanded to give the
court the opportunity to consider George’s request for them. And for the benefit of the
court on remand, we provide one point of guidance.
              The essence of the equitable credit approach is that in-the-home support
during a period of living with the children can count against an ongoing support order
that is framed only in monetary terms. (Dalton, supra, 207 W.Va. at p. 559; Shehan,
supra, 148 Md.App. at pp. 561-562.) However, we must also point out that under the
equitable credit approach, the payor spouse necessarily has the burden of showing the
provision of actual in-kind or in-the-home support. That point was made by the Jackson
court itself when it quoted Lohman, supra, 29 Cal.2d at page 150, for the proposition that
while execution of a judgment may be “‘denied upon equitable grounds,” the “‘burden is
cast upon the judgment debtor to establish facts justifying an order denying the writ.’”
(Jackson, supra, 51 Cal.App.3d at p. 367.)

                                             19
              Along that line, the trial court’s determination that George did not merit
credit for his payment of rent to Allyson’s father when he moved in with the children was
a correct one. The key fact is that Allyson hadn’t been paying any rent previously. So
George’s payment could hardly be said to be the provision of a roof over the head of the
children. It appears to have been a charge for his own roof imposed by the father of his
girlfriend.
              In the interests of justice each party will bear its costs on appeal.




                                                   BEDSWORTH, ACTING P. J.

WE CONCUR:



MOORE, J.



ARONSON, J.




                                             20